Citation Nr: 0513003	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  00-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  A note in the file indicates that the veteran 
did not appear for his scheduled October 2004 Travel Board 
hearing.


FINDING OF FACT

Schizophrenia was not present during the veteran's military 
service or within one year thereafter, and is not otherwise 
shown to be related to the veteran's military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records.

In February 2004 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that there is no evidence that a mental 
disorder was present during service or that the veteran made 
complaints related to mental health concerns during service.  
The Board finds that scheduling the veteran for another VA 
mental disorders examination is not appropriate in this case.  
As such, the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as 
schizophrenia, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal no complaints or treatment for 
any psychiatric disorder.  The veteran's March 1994 
separation examination revealed no psychiatric disability, 
and the veteran denied depression or excessive worry on the 
medical history portion of his separation examination.  
Medical records reveal that the veteran was first diagnosed 
with a psychiatric disorder in 1997.

A review of the claims file reveals that there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's schizophrenia and his military service.  
In fact, the Board notes that a review of the medical history 
portion of the veteran's VA examinations and records reveals 
that the veteran himself has not directly attributed his 
schizophrenia to this military service.  The available 
medical records reveal that the veteran was not diagnosed 
with schizophrenia until more than three years following 
service.  As such, a claim of entitlement to service 
connection for schizophrenia under the presumptive provisions 
of 38 U.S.C.A. § § 1101, 1112 and 1137 is not for application 
in this case.

As the preponderance of the evidence is against the veteran's 
schizophrenia claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and service connection for 
schizophrenia is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for schizophrenia is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


